Filed 11/24/20 P. v. Phillips CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                           B304716

         Plaintiff and Respondent,                                    (Los Angeles County
                                                                      Super. Ct. No. SA099236)
         v.

WILLIAM ROSS PHILLIPS, JR.,

         Defendant and Appellant.


         THE COURT:

      In 2018, defendant and appellant William Ross
Phillips, Jr., entered a bank, brandished a firearm, and
demanded and obtained money from a teller, before fleeing. He
was charged with four counts of robbery (Pen. Code, § 211) with
the personal use of a firearm (Pen. Code, § 12022.53, subd. (b)).
Seven prior convictions for bank robbery were alleged as prior
serious felony convictions and “strikes.” (Pen. Code, §§ 667,
1170.12.)
       Defendant waived his preliminary hearing and trial rights,
pled no contest to one of the charges, and admitted one prior
strike and three prior serious felony convictions. He was
sentenced to the upper term of five years on the charge, doubled
to 10 years because of the prior strike. The sentence was
enhanced by 15 years for the prior serious felony convictions.
       Defendant filed a notice of appeal from the sentencing
order.
       Counsel was appointed to represent defendant in
connection with this appeal. After examination of the record,
counsel filed an “Opening Brief” in which no arguable issues were
raised. On September 1, 2020, appointed counsel advised
defendant of his opportunity to file a supplemental brief.
       On September 15, 2020, defendant submitted a
supplemental brief in which he asks that his “5 year prior [be]
stricken. Nothing else.” He seems to claim that his trial counsel
should have realized that he should not have admitted this prior
because the number associated with that prior was actually a
federal inmate number, not a case number. He further asserts
that he has written four letters to his appointed appellate
counsel, but, based upon the arguments in the opening brief, it
appears that counsel never received them.
       We have examined the entire record and we are satisfied
that defendant’s appellate counsel has fully complied with his
responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal.3d 436, 441 (Wende).) We are not convinced
by the argument raised in defendant’s supplemental brief. While
there may have been some sort of issue with the case number,
defendant does not dispute the fact that he was convicted of bank
robbery. Thus, we decline defendant’s unfounded request that




                                2
appointed counsel be ordered to file a different supplemental
brief or that a new appellate attorney be appointed to represent
him.
       Defendant has, by virtue of counsel’s compliance with the
Wende procedure and our review of the record, received adequate
and effective appellate review of the judgment and sentence
entered against him in this case. (Smith v. Robbins (2000) 528
U.S. 259, 278; People v. Kelly (2006) 40 Cal.4th 106, 123–124.)
       The trial court’s order is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




____________________________________________________________
ASHMANN-GERST, J.           LUI, P. J.       CHAVEZ, J.




                               3